In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No. 06-11-00112-CV
                                                ______________________________
 
 
                           WILLIAM F. CALLEJO, TRUSTEE,
Appellant
 
                                                                V.
 
                     REPUBLIC PROPERTY COMPANY, INC., Appellee
 
 
                                                                                                  

 
 
                                        On Appeal from the 14th Judicial District Court
                                                             Dallas County, Texas
                                                          Trial Court
No. 09-14857
 
                                                                                                   
 
 
 
                                          Before Morriss, C.J.,
Carter and Moseley, JJ.
                                        Memorandum Opinion by Chief Justice Morriss




                                                      MEMORANDUM OPINION
 
            Appellant,
William F. Callejo, Trustee, and appellee, Republic Property Company, Inc.,
have filed with this Court a joint motion to vacate the trial court’s final
judgment and remand the case to the trial court.[1]  The parties represent to this Court that they
have reached a full and final settlement. 
In such a case, no real controversy exists, and in the absence of a
controversy, the appeal is moot.
            The parties
have also requested that we issue our mandate immediately.  See
Tex. R. App. P. 18.1(c).
            We grant the
motion.  We set aside, without regard to
the merits, the judgment of the trial court and remand the case to the trial
court for rendition of judgment in accordance with the agreement.  See
Tex. R. App. P.
42.1(a)(2)(B).  Our mandate shall issue
immediately.
 
 
                                                                                                Josh
R. Morriss, III
                                                                                                Chief
Justice
            
Date Submitted:          November
1, 2011
Date Decided:             November
2, 2011
 
 
 
 




[1]Originally appealed to the Twelfth Court of Appeals,
this case was transferred to this Court by the Texas Supreme Court pursuant to
its docket equalization efforts.  See Tex.
Gov’t Code Ann. § 73.001 (West 2005). 
We are unaware of any conflict between precedent of the Twelfth Court of
Appeals and that of this Court on any relevant issue.  See
Tex. R. App. P. 41.3.